ING Select Multi-Index 5 and 7 Modified Single Premium Deferred Annuity Contracts Issued By ING Life Insurance and Annuity Company This prospectus sets forth the information you ought to know before investing. You should keep the prospectus for future reference. Additional information has been filed with the Securities and Exchange Commission (SEC) and is available upon written or oral request without charge. The SEC maintains a web site ( www.sec.gov ) that contains material incorporated by reference and other information about us, which we file electronically. The reference number assigned to this offering of securities is 333-162420. How to reach us Customer Service Center Call: (888) 854-5950 Write: P.O. Box 10450, Des Moines, Iowa, 50306-0450 Visit: www.ingfinancialsolutions.com The Contract provides a means for you to allocate to one or more Strategies using one or more Indexes, as applicable. The Strategies currently available under your contract : Fixed Rate, or Point-to-Point Cap Index Using one or any of these Index(es) : S&P MidCap 400 ® S&P 500 ® EURO STOXX 50 ® Russell 2000 ® See pages 17 and 18, respectively. Although the Contract guarantees the availability of the Fixed Rate Strategy and the Point-to-Point Cap Index Strategy, there is no guarantee that the same or similar Indexes will always be available under the Point-to-Point Cap Index Strategy. We may in the future: add an Index or cease to accept Additional Premiums or Reallocations to an Index; decide to eliminate an Index; or need to substitute an Index. See pages 5 and 13. The Contract will have at least one Index available at all times. If you do not wish to reallocate to another available Index (or the Fixed Rate Strategy), you may Surrender the Contract. A Surrender Charge may apply. As a consequence, the amount of the Accumulation Value that you receive could be less than the Premium you originally paid into the Contract. The SEC has not approved or disapproved these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense . NOT : FDIC/NCUA INSURED; A DEPOSIT OF A BANK; BANK GUARANTEED; OR INSURED BY ANY FEDERAL GOVERNMENT AGENCY. MAY LOSE VALUE . RIGHT TO EXAMINE AND RETURN THIS CONTRACT : You may return the contract within 20 days of its receipt (or longer as state law may require or when issued as a replacement contract). If so returned, we will promptly pay you the Premium paid and not previously surrendered, as of the date the returned contract is received by us. See page 28. EXCHANGES : Your agent should only recommend an exchange (replacement) if it is in your best interest and only after evaluating your personal and financial situation and needs, tolerance for risk and the financial ability to pay for the contract. We pay compensation to broker/dealers whose registered representatives sell the contract. See page 28. May 20, 2010 1 Contents Contents 2 Spousal Beneficiary Contract Continuation 24 Summary  Contract Charges, Strategies and Risk Factors 5 Payment of the Proceeds to a Spousal or Non-spousal Beneficiary ING Life Insurance and Annuity Company 7 24 Organization and Operation 7 Death Benefit Once Annuity Payments Have Begun 25 Regulatory Matters - the Company and the Industry 7 Annuity Payments and Annuity Plans 25 Insurance and Retirement Plan Products and Other Regulatory Matters Annuity Payments 25 7 Annuity Plans 26 Investment Product Regulatory Issues 7 Payments for a Period Certain 26 Product Regulation 8 Payments for Life with a Period Certain 26 Charges 8 Life Only Payments 26 Surrender Charge 8 Joint and Last Survivor Life Payments 26 Overnight Charge 9 Death of the Annuitant who is not an Owner 26 Premium Tax 9 Other Important Information 26 The Annuity Contract 10 Annual Report to Owners 26 Owner 10 Suspension of Payments 27 Joint Owner 10 Misstatement Made by Owner in Connection with Purchase of Annuitant and Contingent Annuitant 10 this Contract 27 Beneficiary 11 Insurable Interest 27 Change of Owner or Beneficiary 11 Assignment 27 Contract Purchase Requirements 11 Contract Changes  Applicable Tax Law 28 Availability of the Contract 12 Right to Examine and Return This Contract 28 Crediting of Premium Payments 12 Non-Waiver 28 Strategy Election and Reallocations 13 Special Arrangements 28 Accumulation Value 14 Selling the Contract 28 Minimum Guaranteed Contract Value 15 State Regulation 30 Administrative Procedures 16 Legal Proceedings 30 Other Contracts 17 Legal Matters 30 The Strategies 17 Experts 30 Fixed Rate Strategy 17 Further Information 30 Point-to-Point Cap Index Strategy 17 Incorporation of Certain Documents by Reference 30 The Indexes 18 Inquiries 31 S&P MidCap 400 ® 19 United States Federal Income Tax Considerations 31 S&P 500 ® 19 Introduction 31 EURO STOXX 50 ® 19 Types of Contracts: Non-Qualified and Qualified 31 Russell 2000 ® 19 Taxation of Non-Qualified Contracts 31 Premiums 31 Index Sponsors 20 Taxation of Gains Prior to Distribution 31 Standard & Poors 20 Taxation of Distributions 32 STOXX 20 Taxation of Qualified Contracts 34 Frank Russell Company 21 Surrenders 21 Tax General Deferral 34 35 Cash Surrender Value 21 Contributions 35 Partial Surrender 21 Distributions  General 35 Regular Surrenders 22 Withholding 37 Systematic Surrenders 22 Assignment and Other Transfers 37 Surrender Charges on Systematic Surrenders 23 Possible Changes in Taxation 37 Surrenders from Individual Retirement Annuities 23 Taxation of Company 38 Death Benefit 23 Death Benefit prior to the Maturity Date 23 2 Glossary This glossary defines the special terms used throughout the prospectus. A special term used in only one section of the prospectus is defined there. The page references are to sections of the prospectus where more information can be found about a special term. Accumulation Value On the Contract Date, the Accumulation Value equals the Initial Premium paid less any premium tax, if applicable. At any time after the Contract Date, the Accumulation Value equals the sum of the Accumulation Value for each Allocation of Premium and Reallocation to a Strategy and associated Index, where applicable. See page 14. Additional Premium  Any payment, other than the Initial Premium, made by you and accepted by us for this Contract. See page 11. Allocation  Apportioning your Premium among available Strategies and Indexes, if applicable. Allocation Anniversary  The same date as the applicable Allocation Date each year. If the Allocation Date is February 29 th , in non-leap years, the Allocation Anniversary shall be March 1 st . Allocation Date  The date on which the Initial Premium, Reallocation or Additional Premium, as applicable, is allocated to any specific Strategy or Index. Allocation Year  The period beginning on an Allocation Anniversary and ending on the day before the following Allocation Anniversary. Annuitant  The individual designated by you as the individual upon whose life Annuity Payments will be based. There may be two Annuitants. See page 10. Annuity Payments  Periodic payments made by us to you or, subject to our consent in the event the payee is not a natural person, to a payee designated by you. See page 25. Annuity Plan  An option elected by you, or the contractually designated default option if none is elected, that determines the frequency, duration and amount of the Annuity Payments. See page 25. Beneficiary  The individual or entity you select to receive the Death Benefit. See page 11. Business Day  Any day that the New York Stock Exchange (NYSE) is open for trading, exclusive of federal holidays, or any day the Securities and Exchange Commission (SEC) requires that mutual funds, unit investment trusts or other investment portfolios be valued. Cash Surrender Value  The amount you receive upon full Surrender of this Contract. See page 21. Code  The Internal Revenue Code of 1986, as amended. Company, we, us or our  ING Life Insurance and Annuity Company (ING Life), a stock company domiciled in Connecticut. See page 7. Contingent Annuitant  The individual who is not an Annuitant and will become the Annuitant if all named Annuitants die prior to the Maturity Date and the Death Benefit is not otherwise payable. See page 10. Contract  This Modified Single Premium Deferred Annuity Contract. Contract Anniversary  The same day and month each year as the Contract Date. If the Contract Date is February 29 th , in non-leap years, the Contract Anniversary shall be March 1 st . Contract Date  The date on which this Contract becomes effective. Contract Year  The period beginning on a Contract Anniversary (or, in the first Contract Year only, beginning on the Contract Date) and ending on the day preceding the next Contract Anniversary. Death Benefit  The amount payable to the Beneficiary upon death of any Owner (or, if the Owner is not a natural person, upon the death of any Annuitant) prior to the Maturity Date. See page 23. Endorsements  Attachments to this Contract that add, change or supersede its terms or provisions. Fixed Rate Strategy  The Strategy that applies the declared Fixed Rate Strategy Interest Rate to the applicable Premium or Reallocation of Accumulation Value. See page 17. Fixed Rate Strategy Interest Rate  The declared annual interest rate applicable to the Fixed Rate Strategy. Guarantee Period  The 5- and 7-year periods from the Contract Date during which the Initial Minimum Guaranteed Strategy Value Rate will not change for Select Multi-Index 5 and Select Multi-Index 7 Contracts, respectively. Index  An index available under the Point-to-Point Cap Index Strategy. See page 18. Index Cap  The maximum Index Credit that may be applied at the end of each Indexing Period. It is declared annually in advance and is guaranteed for one year, unless that Premium or Reallocation is reallocated to another Strategy or Index. See page 17. Index Credit  The rate credited to each Premium and Reallocation of Accumulation Value allocated to the Point-to-Point Cap Index Strategy and is based on the performance of the applicable Index as measured over the Indexing Period. See page 17. Index Change  The percentage of change in an applicable Index during an Indexing Period, which is used to calculate the Index Credit under the Point-to-Point Cap Index Strategy. See page 17. Index Number  The value of the Index. It excludes any dividends that may be paid by the firms that comprise the Index. See page 17. Indexing Period  The period over which the Index Cap is guaranteed and the Index Credit is calculated. See page 17. Initial Minimum Guaranteed Strategy Value Rate  The Minimum Guaranteed Strategy Value Rate during the Guarantee Period. See page 15. Initial Premium  The payment made by you to us to put this Contract into effect. See page 11. Irrevocable Beneficiary  A Beneficiary whose rights and 3 interests under this Contract cannot be changed without his, her or its consent. See page 11. Joint Owner  An individual who, along with another individual Owner, is entitled to exercise the rights incident to ownership. Both Joint Owners must agree to any change or the exercise of any rights under the Contract. The Joint Owner may not be an entity and may not be named if the Owner is an entity. See page 10. Maturity Date  The Contract Anniversary following the oldest Annuitants attainment of age 85, on which the Proceeds are used to determine the amount paid under the Annuity Plan chosen. For Contracts issued in Florida, the Maturity Date may be any date following the first Contract Anniversary that is on or prior to the Contract Anniversary following the oldest Annuitants attainment of age 85. See page 25. Minimum Guaranteed Strategy Value  A value equal to 87.5% of the portion of the Premium allocated to a Strategy (less premium taxes, if applicable), plus Reallocations into that Strategy, minus Reallocations and Surrenders taken from Accumulation Value in that Strategy, plus interest credited and compounded daily in a manner to yield the applicable Minimum Guaranteed Strategy Value Rate. See page 15. Minimum Guaranteed Strategy Value Rate  The annual rate used in the calculation of the Minimum Guaranteed Strategy Value, which is set on the Contract Date and subject to reset beginning on and after the Contract Anniversary following the Guarantee Period. See page 15. (The Minimum Guaranteed Strategy Value Rate will not change during the Guarantee Period. We refer to the Minimum Guaranteed Strategy Value Rate as the Initial Minimum Guaranteed Strategy Value Rate during the Guarantee Period.) Notice to Us  Notice made in a form that: (1) is approved by or is acceptable to us; (2) has the information and any documentation we determine in our sole discretion to be necessary to take the action requested or exercise the right specified; and (3) is received by us at our Customer Service Center at the address specified on page 1. Under certain circumstances, we may permit you to make Notice to Us by telephone or electronically. Owner  The individual (or entity) who is entitled to exercise the rights incident to ownership. The terms you or your, when used in this prospectus, refer to the Owner. See page 10. Point-to-Point Cap Index Strategy  The Strategy that credits interest to the applicable Premium or Reallocation of Accumulation Value based on the Index Change of the Index over the Indexing Period. Premium  Collectively the Initial Premium and any Additional Premium. See page 11. Premium Allocation Percentage  The percentage of Premium allocated to any specific Strategy. Proceeds  The greater of the Minimum Guaranteed Contract Value or the Accumulation Value. See pages 15 and 14, respectively. Qualified Institutional Care  For Contracts issued in Washington, care provided in a hospital, skilled or intermediate nursing home, congregate care facility, adult family home, or other facility certified or licensed by the state primarily affording diagnostic, preventative, therapeutic, rehabilitative, maintenance or person care services. Such facility provides twenty-four hour nursing services on its premises or in facilities available to the institution on a formal prearranged basis. See page 9. Qualifying Medical Professional  A legally licensed practitioner of the healing arts who: (1) is acting within the scope of his or her license; (2) is not a resident of your household or that of the Annuitant; and (3) is not related to you or the Annuitant by blood or marriage. See page 9. Reallocation  To change the Strategy and/or Index applicable to a portion or all of the Accumulation Value. See page 13. Right to Examine and Return this Contract  The period of time during which you have the right to return the Contract for any reason, or no reason at all, and receive the Premium paid and not previously Surrendered. See page 28. Strategy  The interest crediting strategy available under this Contract. See page 17. Surrender  A transaction in which all or a part of the Accumulation Value is taken from the Contract. See page 21. Surrender Charge  A charge that is applied to certain full or partial Surrenders during the first five Contract Years, or the first seven Contract Years, as applicable, and will reduce the amount paid to you. See page 8. Surrender Charge Free Amount  Equals 10% of the Contracts Accumulation Value as determined on the date of the first partial Surrender during the Contract Year. This is the amount you may Surrender without any Surrender Charge. See page 8. 4 Summary  Contract Charges, Strategies and Risk Factors The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering the Contract. A SURRENDER CHARGE will apply to certain full or partial Surrenders according to one of the schedules below. The rate of the Surrender Charge is a percentage of the Accumulation Value withdrawn. The Surrender Charge will diminish each Contract Year. The Surrender Charge is deducted from the Accumulation Value. The surrender charge schedule will depend on the Contract you purchase. Select Multi-Index 5 Full years since Contract Date 1 2 3 4 5 6+ Surrender Charge 8% 7% 6% 5% 4% 0% Select Multi-Index 7 Full years since Contract Date 1 2 3 4 5 6 7 8+ Surrender Charge 9% 8% 7% 6% 5% 4% 3% 0% A charge for PREMIUM TAXES may also be deducted. See page 9. The Contract provides a means for you to allocate Premium and reallocate Accumulation Value to one or more STRATEGIES using one or more Indexes, as applicable. Two Strategies are available: Fixed Rate Strategy  With the Fixed Rate Strategy, interest is credited daily on the Accumulation Value at a rate that is guaranteed never to be less than the Fixed Rate Strategy Minimum Guaranteed Interest Rate. See page 17. Point-to-Point Cap Index Strategy  With the Point-to-Point Cap Index Strategy, the Accumulation Value depends on the performance of an index. The Contract defines as the Index Credit the amount attributable to index performance that is used in calculating the Accumulation Value. Index credits are applied to the Accumulation Value at the end of the relevant period. There are no partial index credits. See page 17. Which Strategy is right for you depends on your investment time horizon, need for liquidity and risk tolerance. The Contract and its Strategies are not designed to be short-term investments. RISK FACTORS Purchasing the Contract involves certain risks. Additional information about these risks appears under Surrender Charge on page 8, and Surrenders on page 21. You should carefully consider your personal tax situation, and the expected U.S. federal income tax treatment, with your qualified tax advisor before you purchase a Contract. See page 31 for a discussion of some general tax considerations. Liquidity Risk  The Contract is designed for long-term investment and should be held for at least the length of the surrender charge period. The Surrender Charge Free Amount provides some liquidity. However, if you withdraw more than the Surrender Charge Free Amount, a Surrender Charge may apply, which could result in loss of principal and earnings. Because the Contract provides only limited liquidity during the surrender charge period, it is not suitable for short-term investment. Investment Risk for the Fixed Rate Strategy  The investment risk and return characteristics for the Fixed Rate Strategy are similar to those of typical of fixed annuities. Accumulation Value in the Fixed Rate Strategy provides a fixed rate of return. The Company guarantees principal and credited interest, and provides for no participation in equity or other markets. In the case of a Surrender, interest will be credited on the portion of the Fixed Rate Strategys Accumulation Value surrendered up to the date of the Surrender. However, a Surrender Charge may apply to certain full or partial Surrenders, which could result in the loss of principal and earnings. Because of the Surrender Charge, you bear the risk that you may receive less than your principal. 5 Investment Risk for the Point-to-Point Cap Index Strategy  The investment risk and return characteristics for the Point-to-Point Cap Index Strategy are expected to fall in between those typical of fixed annuities and those typical of equity mutual funds or variable annuities. A fixed annuity guarantees principal, and provides for no participation in equity or other markets. A variable annuity does not guarantee principal, and may provide for up to 100% participation in equity or other markets. Long-term returns under the Point-to-Point Cap Index Strategy may be higher than those offered by a typical fixed annuity, but will be more volatile than under a fixed annuity as the Index fluctuates. The guarantees under the Contract may make the Point-to-Point Cap Index Strategy more suitable than direct equity investment for risk-averse Owners. However, expected long-term returns of the Point-to-Point Cap Index Strategy will be lower than those for equity mutual funds or variable annuities. As Strategies linked to an index do not offer any guaranteed minimum Index Credit, you are assuming the risk that an investment in the Point-to-Point Cap Index Strategy could offer no return. Furthermore, amounts withdrawn from the Point-to-Point Cap Index Strategy prior to the end of the indexing period (the period over which the Index Credit is calculated) will not receive the Index Credit for that year. We may Add an Index, or Cease to Accept Additional Premiums or Reallocations to an Index  We may add new Indexes as we deem appropriate, subject to approval by the insurance supervisory official in the jurisdiction in which the Contract is issued. Alternatively, we may cease to accept Additional Premiums to an Index at any time in our sole discretion. We may also cease to accept Reallocations to an Index (when you reallocate from one Index to another), or cease to permit Accumulation Value from continuing to be applied to an Index at the applicable Allocation Anniversary. The Contract will have at least one Index available at all times. You bear the risk that we may not add new Indexes, or that fewer Indexes will be available than when you bought the Contract. We may decide to Eliminate an Index  We may eliminate an Index under the following conditions: the Index is discontinued by its sponsor; its composition is substantially changed; our agreement with the sponsor of the Index is terminated (see page 18); or we determine that conditions in the capital markets do not permit us to effectively establish reasonable Index Caps (see page 17). We will not eliminate an Index before the Allocation Anniversary of any and all your Allocations or Reallocations to the Index. In other words, we will not eliminate an Index to which Premium, any Additional Premiums or Accumulation Value is allocated until the end of the Indexing Period. Rather, in determining to eliminate an Index, we will cease accepting Additional Premiums or Reallocations to an Index, or cease to permit Accumulation Value from continuing to be applied to the Index at the applicable Allocation Anniversary, until you no longer have any Allocations or Reallocations to the Index, at which time the Index will be eliminated. See page 13. The Contract will have at least one Index available at all times. You bear the risk that fewer Indexes will be available than when you bought the Contract. We may need to Substitute an Index  We will substitute an Index only in the event that the Index is discontinued by its sponsor, or the circumstances under which our agreement with the sponsor is terminated do not allow sufficient time for us to eliminate the Index. If we need to substitute an Index before your Allocation Anniversary, we will designate an index that is comparable, which means the designated substitute Index would have a similar composition of underlying securities, sufficient liquidity for hedging and recognition in the marketplace. Also, we will designate a substitute Index that has similar performance. We will calculate the Index Credit using the performance of the designated substitute Index. The Index Credit will reflect the Index Change of the designated substitute Index over the Indexing Period, but still subject to the same Index Cap that we declared at the beginning of the Indexing Period. The designated substitute Index may perform differently than the discontinued Index. Substituting an Index, however, will not affect the minimum guarantees for the Strategy. See page 13. You bear the risk that the Index Credit attributable to the designated substitute Index may not be as great as the Index Credit you might have been anticipating based on the discontinued Index (had the index sponsor not discontinued the Index). The Fixed Rate Strategy is the Default when an Index is Eliminated  We will notify you in writing at least 30 days in advance of the date on which an Index will be eliminated. We will not eliminate an Index before the Allocation Anniversary of any and all Allocations to the Index. During the 30 days following each Allocation Anniversary, you may reallocate Accumulation Value in the Index to be eliminated that corresponds to the relevant Allocation Anniversary to another available Strategy or Index without penalty. If we do not receive direction from you, we will reallocate such Accumulation Value to the Fixed Rate Strategy, where it will remain allocated until the next Allocation Anniversary. You will bear the investment risk of this Reallocation attributable to the Fixed Rate Strategy during the succeeding Allocation Year. Loss of Principal  Surrenders of Accumulation Value in excess of the Contracts Surrender Charge Free Amount are subject to a Surrender Charge. See page 8. You bear the risk of loss that you may receive less than your principal after any Surrender Charge is deducted. The Companys Claims Paying Ability  The Contract is not a separate account product. This means that the assets supporting the Contract are not held in a separate account of ING Life for the benefit of Owners of the Contract and not insulated from the claims of our creditors. Your guarantees will be paid from our general account and, therefore, are subject to our claims paying ability. See page 7. 6 ING Life Insurance and Annuity Company Organization and Operation ING Life Insurance and Annuity Company issues the Contracts described in this prospectus and is responsible for providing each Contracts insurance and annuity benefits. We are a direct, wholly owned subsidiary of Lion Connecticut Holdings Inc. We are a stock life insurance company organized under the insurance laws of the State of Connecticut in 1976 and an indirect wholly owned subsidiary of ING Groep N.V. (ING), a global financial institution active in the fields of insurance, banking and asset management. Through a merger, our operations include the business of Aetna Variable Annuity Life Insurance Company (formerly known as Participating Annuity Life Insurance Company, an Arkansas life insurance company organized in 1954). Prior to January 1, 2002, the Company was known as Aetna Life Insurance and Annuity Company. As part of a restructuring plan approved by the European Commission, ING has agreed to separate its banking and insurance businesses by 2013. ING intends to achieve this separation over the next four years by divestment of its insurance and investment management operations, including the Company. ING has announced that it will explore all options for implementing the separation including initial public offerings, sales or combinations thereof. We are engaged in the business of issuing life insurance and annuities. Our principal executive offices are located at: One Orange Way Windsor, Connecticut 06095-4774 Regulatory Matters - the Company and the Industry As with many financial services companies, the Company and its affiliates have received informal and formal requests for information from various state and federal governmental agencies and self-regulatory organizations in connection with inquiries and investigations of the products and practices of the financial services industry. In each case, the Company and its affiliates have been and are providing full cooperation. Insurance and Retirement Plan Products and Other Regulatory Matters Federal and state regulators and self-regulatory agencies are conducting broad inquiries and investigations involving the insurance and retirement industries. These initiatives currently focus on, among other things, compensation, revenue sharing, and other sales incentives; potential conflicts of interest; sales and marketing practices (including sales to seniors); specific product types (including group annuities and indexed annuities); and disclosure. The Company and certain of its U.S. affiliates have received formal and informal requests in connection with such investigations, and have cooperated and are cooperating fully with each request for information. Some of these matters could result in regulatory action involving the Company. These initiatives also may result in new legislation and regulation that could significantly affect the financial services industry, including businesses in which the Company is engaged. In light of these and other developments, U.S. affiliates of ING, including the Company, periodically review whether modifications to their business practices are appropriate. Investment Product Regulatory Issues Since 2002, there has been increased governmental and regulatory activity relating to mutual funds and variable insurance products. This activity has primarily focused on inappropriate trading of fund shares; directed brokerage; compensation; sales practices, suitability, and supervision; arrangements with service providers; pricing; compliance and controls; adequacy of disclosure; and document retention. In addition to responding to governmental and regulatory requests on fund trading issues, ING management, on its own initiative, conducted, through special counsel and a national accounting firm, an extensive internal review of mutual fund trading in ING insurance, retirement, and mutual fund products. The goal of this review was to identify any instances of inappropriate trading in those products by third parties or by ING investment professionals and other ING personnel. The internal review identified several isolated arrangements allowing third parties to engage in frequent trading of mutual funds within the variable insurance and mutual fund products of certain affiliates of the Company, and identified other circumstances where frequent trading occurred despite measures taken by ING intended to combat market timing. Each of the arrangements has been terminated and disclosed to regulators, to the independent trustees of ING Funds (U.S.) and in Company reports previously filed with the Securities and Exchange Commission (SEC) pursuant to the Securities Exchange Act of 1934, as amended. Action has been or may be taken by regulators with respect to certain ING affiliates before investigations relating to fund trading are completed. The potential outcome of such action is difficult to predict but could subject certain affiliates to adverse consequences, 7 including, but not limited to, settlement payments, penalties, and other financial liability. It is not currently anticipated, however, that the actual outcome of any such action will have a material adverse effect on ING or INGs U.S. based operations, including the Company. Product Regulation Our products are subject to a complex and extensive array of state and federal tax, securities and insurance laws, and regulations, which are administered and enforced by a number of governmental and self-regulatory authorities. Specifically, U.S. federal income tax law imposes requirements relating to non-qualified annuity product design, administration, and investments that are conditions for beneficial tax treatment of such products under the Internal Revenue Code. (See page 31 for further discussion of some of these requirements). Failure to administer certain non-qualified contract features (for example, contractual annuity start dates in non-qualified annuities) could affect such beneficial tax treatment. In addition, state and federal securities and insurance laws impose requirements relating to insurance and annuity product design, offering and distribution, and administration. Failure to meet any of these complex tax, securities, or insurance requirements could subject the Company to administrative penalties, unanticipated remediation, or other claims and costs. Charges A Surrender Charge may apply to a full or partial Surrender. A charge for premium taxes may also be deducted. Surrender Charge A Surrender Charge may be deducted from the portion of the Accumulation Value being withdrawn in the following events: A full or partial Surrender while the applicable Surrender Charge schedule is in effect in an amount that is greater than 10% of the Contracts Accumulation Value, as determined on the date of the first partial Surrender during the Contract Year, which we refer to as the Surrender Charge Free Amount; or You apply the Cash Surrender Value to an Annuity Plan while the applicable Surrender Charge schedule is in effect. The Surrender Charge is designed to recover the costs we incur in selling the Contract if you request a full or partial Surrender that is too early. The rate of the Surrender Charge is a percentage of the Accumulation Value withdrawn. The Surrender Charge will diminish each Contract Year. The percentage imposed at the time of a Surrender depends on the number of complete years that have elapsed since the Contract Date. Surrenders will be taken from the Accumulation Value in each Strategy in the same order as allocated (last in first out (LIFO)) and in the same proportion as your Accumulation Value associated with the Strategy and any applicable Index relative to the total Accumulation Value. The surrender charge schedule will depend on the Contract you purchase. Select Multi-Index 5 Full years since Contract Date 1 2 3 4 5 6+ Surrender Charge 8% 7% 6% 5% 4% 0% Select Multi-Index 7 Full years since Contract Date 1 2 3 4 5 6 7 8+ Surrender Charge 9% 8% 7% 6% 5% 4% 3% 0% We primarily invest in fixed income securities that correspond to the assumed duration of our contractual obligations. We generally assume a Select Multi-Index 5 Contract will be surrendered before a Select Multi-Index 7 Contract and a certain number of Contracts will be surrendered around the time the Surrender Charge schedule expires. Based on these assumptions, the Company will invest in shorter term fixed income securities for Select Multi-Index 5 Contracts and longer term fixed income securities for Select Multi-Index 7 Contracts. Fixed income securities of a longer duration tend to earn a higher rate of interest than those of a shorter duration. Therefore, if you elect the Surrender Charge schedule for the Select Multi-Index 5 Contract, we may credit a lower interest rate or index credit than if you elect the Surrender Charge schedule for the Select Multi-Index 7 Contract. The difference is not fixed and will vary based on market conditions, which we cannot predict. No Surrender Charge applies to: The Surrender Charge Free Amount, which is the maximum amount you may withdraw each Contract Year without incurring a Surrender Charge (i.e., 10% of the Contracts Accumulation Value as determined on the 8 date of the first partial Surrender during the Contract Year); The commencement of Annuity Payments that begin after the applicable Surrender Charge schedule ends; The portion of a Surrender in excess of the Surrender Charge Free Amount that is subject to the Required Minimum Distribution (RMD) rules of the Code; and A Reallocation during the 30 days following an Allocation Anniversary (see page 13). For Contracts issued in Florida, no Surrender Charge applies when we apply the Proceeds to an Annuity Plan on the Maturity Date (see page 25). The Contract has a waiver of Surrender Charge for Extended Medical Care or a Terminal Condition. Extended Medical Care means confinement in a Hospital or Nursing Home prescribed by a Qualifying Medical Professional. Terminal Condition means an illness or injury that results in a life expectancy of 12 months or less, as measured from the date of diagnosis by a Qualifying Medical Professional. For purposes of this waiver: A Hospital or Nursing Home is defined as a hospital or a skilled care or intermediate care nursing facility: ¡
